MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Dec 11 2020, 8:33 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT -                                 ATTORNEYS FOR APPELLEE
FATHER                                                   Curtis T. Hill, Jr.
Zachary F. Stewart                                       Attorney General of Indiana
Jeffersonville, Indiana
                                                         Robert J. Henke
ATTORNEY FOR APPELLANT -                                 Deputy Attorney General
MOTHER                                                   Indianapolis, Indiana
Matthew J. McGovern
Anderson, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         December 11, 2020
of the Parent-Child Relationship                         Court of Appeals Case No.
of: M.C., J.C., Ja.C., Ma.C., and                        20A-JT-1175
P.C. (Minor Children);                                   Appeal from the Orange Circuit
C.C. (Mother) and Ch.C.                                  Court
(Father),                                                The Honorable Steven L. Owen,
                                                         Judge
Appellants-Respondents,
                                                         Trial Court Cause Nos.
        v.                                               59C01-1906-JT-122
                                                         59C01-1906-JT-123
                                                         59C01-1906-JT-124
Indiana Department of Child                              59C01-1906-JT-125
Services,                                                59C01-1906-JT-126
Appellee-Petitioner.


Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020          Page 1 of 17
      Najam, Judge.


                                       Statement of the Case
[1]   C.C. (“Mother”) and Ch.C. (“Father”) (collectively “Parents”) appeal the trial

      court’s termination of their parental rights over their minor children M.C., J.C.,

      Ja.C., Ma.C., and P.C. (collectively, “the Children”). Parents present the

      following restated issues for our review:


              1.       Whether the trial court abused its discretion when it
                       admitted certain evidence at the termination hearing.

              2.       Whether the Indiana Department of Child Services
                       (“DCS”) presented sufficient evidence to support the
                       termination of their parental rights.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Parents are married and have five children together: M.C., born February 2,

      2003; J.C., born September 29, 2007; Ja.C., born March 8, 2012; Ma.C., born

      May 7, 2013; and P.C., born August 19, 2015. On August 5, 2016, DCS

      received a report that the Children were victims of neglect and/or abuse.

      Mother, who was the Children’s sole custodian at the time due to Father’s

      incarceration, had been arrested and was incarcerated in the Orange County

      Jail. Mother did not know with whom the Children were staying at that time.

      Once the Children were located at the homes of family and friends, a Family

      Case Manager (“FCM”) interviewed M.C., who stated that Mother had been

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 2 of 17
      using illicit drugs and was “out of control”; Mother had physically abused her;

      and Mother had not provided stable housing for the Children “for months.”

      Ex. Vol. 1 at 67. DCS filed petitions alleging the Children were children in

      need of services (“CHINS”).


[4]   The next month, September 2016, Mother was released from jail, and DCS

      offered the following services to her: supervised visits with the Children;

      random drug screens; and weekly meetings with a “homemaker/parent aide.”

      Father’s App. Vol. 2 at 70. Mother did not meet with the parent aide, and she

      did not submit to three requested drug screens. In approximately October or

      November, Mother’s communication with the FCM “fell apart.” Id. at 71.


[5]   In February 2017, following a hearing, the trial court adjudicated the Children

      to be CHINS as to Mother. And following a dispositional hearing in April, the

      court entered an order stating that Mother was required to: maintain contact

      with the FCM; enroll in all programs recommended by the FCM or other

      service providers; maintain suitable housing; obtain a stable source of income;

      stop using drugs and alcohol; complete a Family Preservation Program;

      complete a parenting assessment and a substance abuse assessment and comply

      with recommendations; submit to random drug screens; and attend all

      visitations with the Children. Overall, Mother’s compliance with the

      dispositional order was inconsistent, and she continued to abuse drugs.


[6]   On July 26, 2017, Mother tested positive for amphetamine and

      methamphetamine, and in August, Mother was arrested for violating her


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 3 of 17
      probation. Accordingly, Mother was incarcerated until September. In

      November 2017, Mother was arrested for possession of a syringe, and she was

      incarcerated until February 2018. In April 2018, she was arrested for

      possession of methamphetamine and incarcerated until June 2018. During July

      and August, Mother attempted, but did not complete, a 90-day inpatient

      substance abuse program. In March 2019, Mother was arrested while on home

      detention after she removed an electronic monitoring device from her ankle.

      Mother was incarcerated until July.


[7]   Meanwhile, in August 2017, Father was released from prison and started

      serving parole. Father began visitation with the Children during the fall of

      2017. As of December, the FCM considered Father to be a “viable option” to

      care for the Children. Id. at 75. However, by February 2018, Father had tested

      positive for methamphetamine, and he admitted to the FCM that he had been

      using methamphetamine since September 2017. In March 2018, Father was

      arrested for possession of methamphetamine, and his parole was revoked.

      Father went back to prison, and his anticipated release date is in 2021.


[8]   In June 2019, DCS filed petitions to terminate Parents’ parental rights over the

      Children. Following a hearing that spanned four days from December 2019

      through March 2020, the trial court granted the termination petitions on May

      21, 2020. In support of its order, the trial court entered extensive findings and

      conclusions, including the following:


              2. There is a reasonable probability that the conditions which
              resulted in [the Children’s] removal and continued placement

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 4 of 17
        outside the home will not be remedied by Mother or Father and
        continuation of the parent-child relationship poses threat of harm
        to the [C]hildren’s well-being, based on the Court’s findings of
        fact and conclusions that:

                 a. The neglect that occurred to the [C]hildren while
                 in Mother’s care and/or Father’s care.

                 b. Mother has failed to engage in and successfully
                 complete services necessary for her to reunify with
                 the [C]hildren over the past three and one-half (3
                 1/2) years.

                 c. Mother continues to fall in and out of
                 incarceration. She is unwilling and/or unable to not
                 be involved in the criminal justice system.

                 d. Father continues to be incarcerated due to his
                 commission of crimes and his anti-social behavior.
                 He has demonstrated an inability or unwillingness to
                 achieve sobriety outside of incarceration and to
                 correct a pattern of criminal behavior that has
                 spanned his entire adult life and also the entire lives
                 of his [C]hildren.

                 e. Parents have failed to provide a stable and drug-
                 free home for the [C]hildren for the past three and
                 one-half (3 1/2) years.

                 f. The bond between parents and the . . . [C]hildren
                 has not been maintained due to: 1) [P]arents’
                 inability and/or refusal to provide a safe and stable
                 home 2) [P]arents’ inability/refusal to stop using
                 drugs and to minimize the effects of their respective
                 use of illegal drugs, 3) [P]arents’ inability/refusal to
                 enhance their parenting abilities and to take the time
                 and make the effort to be parents to their [C]hildren,

Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 5 of 17
                       4) [P]arents’ absence in the [C]hildren’s lives due to
                       arrests and incarceration and their refusal to conform
                       their actions to the laws of our society and 5) the
                       cessation of visitation as a result of [P]arents’ lack of
                       progress in services, sobriety, and stability for the
                       [C]hildren. Termination of Mother and Father’s
                       parental rights is in [the Children’s] best interest[s].

                                                      ***

              8. There is a satisfactory plan for the care and treatment for [the
              Children], that being adoption.

              9. The . . . [C]hildren need permanency and stability now, and
              any further delay poses a threat to their well-being.
Id. at 89-90. This appeal ensued.


                                     Discussion and Decision
                                            Standard of Review

[9]   Parents contend that the trial court erred when it terminated their parental

      rights. We begin our review of this issue by acknowledging that “[t]he

      traditional right of parents to establish a home and raise their children is

      protected by the Fourteenth Amendment of the United States Constitution.”

      Bailey v. Tippecanoe Div. of Fam. & Child. (In re M.B.), 666 N.E.2d 73, 76 (Ind. Ct.

      App. 1996), trans. denied. However, a trial court must subordinate the interests

      of the parents to those of the child when evaluating the circumstances

      surrounding a termination. Schultz v. Porter Cty. Off. of Fam. & Child. (In re K.S.),

      750 N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination of a parent-child


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 6 of 17
       relationship is proper where a child’s emotional and physical development is

       threatened. Id. Although the right to raise one’s own child should not be

       terminated solely because there is a better home available for the child, parental

       rights may be terminated when a parent is unable or unwilling to meet his or

       her parental responsibilities. Id. at 836.


[10]   Before an involuntary termination of parental rights can occur in Indiana, DCS

       is required to allege and prove:


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the
                        conditions that resulted in the child’s removal or the
                        reasons for placement outside the home of the
                        parents will not be remedied.

                        (ii) There is a reasonable probability that the
                        continuation of the parent-child relationship poses a
                        threat to the well-being of the child.

                                                       ***

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2) (2020). DCS’s “burden of proof in termination of

       parental rights cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind.

       Dep’t of Child Servs. (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting

       I.C. § 31-37-14-2).

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 7 of 17
[11]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Off. of

       Fam. & Child. (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Judy S. v. Noble Cty. Off. of Fam. & Child. (In re L.S.), 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied.


[12]   Here, in terminating Parents’ parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains special findings and conclusions, we apply a two-tiered standard of

       review. Bester v. Lake Cty. Off. of Fam. & Child., 839 N.E.2d 143, 147 (Ind. 2005).

       First, we determine whether the evidence supports the findings and, second, we

       determine whether the findings support the judgment. Id. “Findings are clearly

       erroneous only when the record contains no facts to support them either

       directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If

       the evidence and inferences support the trial court’s decision, we must affirm.

       In re L.S., 717 N.E.2d at 208.


                                    Issue One: Admission of Evidence

[13]   Father contends that the trial court abused its discretion when it admitted

       certain evidence at the termination hearing. The admission of evidence is left to

       the sound discretion of the trial court, and we will not reverse that decision
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 8 of 17
       except for an abuse of that discretion. Haney v. Adams Cty. Ofc. of Family and

       Children (In re A.H.), 832 N.E.2d 563, 567 (Ind. Ct. App. 2005). An abuse of

       discretion occurs when the trial court’s decision is against the logic and effect of

       the facts and circumstances before it. Id.


                                                  Drug Screen Result

[14]   Father first contends that the trial court abused its discretion when it admitted

       DCS’s Exhibit 5, which is a report on a drug test conducted on Father. 1 Father

       objected to the exhibit on the ground that it was inadmissible hearsay. DCS

       responded that it was admissible under the business records exception set out in

       Evidence Rule 803(6), and the court admitted it over Father’s objection. As the

       State correctly points out, our Supreme Court very recently settled this issue

       and held that drug test results are admissible as “records of a regularly

       conducted activity exception to the hearsay rule pursuant to Indiana Rule of

       Evidence 803(6),” commonly known as the business records exception. A.B. v.

       Ind. Dep’t of Child Servs. (In re K.R.), 154 N.E.3d 818, 820 (Ind. 2020).

       Accordingly, the trial court did not abuse its discretion when it admitted

       Father’s drug test result.




       1
         In his brief, Father cites relevant pages of the transcript corresponding with the introduction of Exhibit 5,
       and he cites one page from his appendix, which corresponds to the trial court’s order terminating Parents’
       parental rights. Father does not cite the corresponding page(s) of the Exhibits folder. The table of contents
       for the Exhibits folder does not list a page number for Exhibit 5. And none of the Exhibits are numbered
       within the Exhibits folder.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020                    Page 9 of 17
                                                 Criminal Histories

[15]   Father next contends that the trial court abused its discretion when it admitted

       into evidence DCS’s exhibits numbered 2, 3, 8, 9, and 10, which were “certified

       court records, including full CCS summaries, informations, and judgments of

       conviction” regarding Father’s and Mother’s criminal histories. Father’s Br. at

       31. Father asserts that, “[o]nce [Father and Mother] acknowledge[d] the

       convictions [through their testimony], the State’s only purpose in introducing

       these exhibits was to infect the proceedings with cumulative prejudicial

       evidence.” Id. In essence, Father suggests that any evidence beyond the facts

       of the convictions themselves “should have been disallowed.” Id.


[16]   First, we note that Father does not cite any legal authority to support his

       assertion that the exhibits were prejudicial. See Ind. Appellate Rule 46(A)(8)(a).

       Second, Father does not direct us to the part of the transcript showing either his

       or Mother’s objections to the challenged exhibits. See App. R. 46(A)(8)(d).

       Third, Father does not direct us to the pages in the Exhibits folder or elsewhere

       in the record on appeal where the challenged exhibits might be found. 2

       Accordingly, we have no way of knowing either the content of the exhibits or

       the amount of information contained therein, which would help us determine




       2
         Again, none of the exhibits are numbered in the Exhibits folder, and the table of contents does not include
       page numbers for each exhibit. “On review, we will not search the record to find a basis for a party’s
       argument[.]” Young v. Butts, 685 N.E.2d 147, 151 (Ind. Ct. App. 1997).

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020               Page 10 of 17
       any prejudicial impact of the evidence. We hold that Father has waived this

       issue for our review.


                                               CASA Testimony

[17]   Finally, Father contends that the trial court abused its discretion when it

       admitted testimony from Robin Brown, the Court Appointed Special Advocate

       (“CASA”), regarding M.C. and Ja.C.’s placement with their uncle. Brown

       testified as follows:


               Q: Have you ever observed any concerns with [M.C. and Ja.C.]
               being in that home?

               A: No and they expressed to me that’s where they want to be[,]
               and [M.C.,] at her age, I told her you know to advocate for her
               you know could she explain the reasons um, that she wanted to
               stay there, why she wanted to stay there and she was um, she
               was very vocal about it. She wants to finish school at Mitchell,
               um she feels like her grades have improved greatly since she’s
               been in placement and had some stability and some help um,
               with schoolwork. She’s got a job and she likes that. She just
               feels the home is stable um, and she felt that if they were
               allowed—


       Tr. Vol. 4 at 188-89. At that point, Father objected on hearsay grounds. The

       trial court “noted” his objection but asked Brown to continue. Id. at 189.


[18]   On appeal, Father maintains that Brown’s testimony was inadmissible hearsay

       and that the trial court erred when it admitted it over his objection. As Father

       points out, in K.T. v. Indiana Department of Child Services (In re O.G.), we held

       that a CASA’s testimony about what a child had “told her he wanted” was

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 11 of 17
       inadmissible hearsay and that the trial court erred when it admitted that

       testimony. 65 N.E.3d 1080, 1088 (Ind. Ct. App. 2016), trans. denied.


[19]   However, “[e]rrors in the admission of evidence are to be disregarded as

       harmless error unless they affect the substantial rights of a party.” T.F. v. Ind.

       Dep’t of Child Servs. (In re A.F.), 69 N.E.3d 932, 942 (Ind. Ct. App. 2017)

       (citation omitted), trans. denied). “Admission of hearsay evidence is not grounds

       for reversal where it is merely cumulative of other evidence admitted.” Id.

       (citation omitted).


[20]   Here, as the State points out, the trial court did not cite this testimony in

       support of the termination of Father’s parental rights. Accordingly, Father has

       not shown that the admission of that evidence affected his substantial rights.

       Further, the challenged testimony was similar to other testimony to which

       neither Father nor Mother objected. For instance, Brown also testified, without

       objection, that: the Children had told her “that they want[ed] to . . . be secure

       and know where they’re going to be and know what’s going to happen to

       them”; the three older Children “stated to [her]” that they wanted to be

       adopted; and the Children “have expressed” to her that they “want to stay” in

       their new homes. Tr. Vol. 4 at 187-88. We hold that the admission of the

       challenged testimony was harmless error.


                                 Issue Two: Sufficiency of the Evidence

[21]   Parents contend that the trial court erred when it concluded that: (1) the

       conditions that resulted in the Children’s removal and the reasons for their

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 12 of 17
       placement outside of Parents’ home will not be remedied; (2) there is a

       reasonable probability that the continuation of the parent-child relationships

       poses a threat to the well-being of the Children; and (3) termination is in the

       Children’s best interests. However, as Indiana Code Section 31-35-2-4(b)(2)(B)

       is written in the disjunctive, we need not address the issue of whether there is a

       reasonable probability that the continuation of the parent-child relationships

       poses a threat to the well-being of Children.


                     Reasons for Children’s Placement Outside of Parents’ Home

[22]   Parents contend that DCS did not present sufficient evidence to prove that the

       reasons for Children’s placement outside of their home will not be remedied.

       This court has clarified that, given the wording of the statute, it is not just the

       basis for the initial removal of the child that may be considered for purposes of

       determining whether a parent’s rights should be terminated, but also any basis

       resulting in the continued placement outside of a parent’s home. Inkenhaus v.

       Vanderburgh Cty. Off. of Fam. & Child. (In re A.I.), 825 N.E.2d 798, 806 (Ind. Ct.

       App. 2005), trans. denied. Here, the trial court properly considered the

       conditions leading to the continued placement of the Children outside of

       Parents’ home, including Father’s and Mother’s criminal histories and chronic

       drug abuse. Put simply, Parents have not demonstrated any willingness or

       ability to provide a stable home for the Children.


[23]   We hold that the evidence supports the trial court’s findings and conclusion on

       this issue. To determine whether there is a reasonable probability that the

       reasons for Children’s continued placement outside of Parents’ home will not
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 13 of 17
       be remedied, the trial court should judge Parents’ fitness to care for the Children

       at the time of the termination hearing, taking into consideration evidence of

       changed conditions. See E.M. v. Ind. Dep’t of Child Servs. (In re E.M.), 4 N.E.3d
636, 643 (Ind. 2014). However, the court must also “evaluate the parent[s’]

       habitual patterns of conduct to determine the probability of future neglect or

       deprivation of the child[ren].” Moore v. Jasper Cty. Dep’t of Child Servs., 894
N.E.2d 218, 226 (Ind. Ct. App. 2008) (quotations and citations omitted).

       Pursuant to this rule, courts have properly considered evidence of a parent’s

       prior criminal history, drug and alcohol abuse, history of neglect, failure to

       provide support, and lack of adequate housing and employment. Id. Moreover,

       DCS is not required to rule out all possibilities of change; rather, it need

       establish only that there is a reasonable probability the parent’s behavior will

       not change. Id.


[24]   The trial court found, and the evidence supports, that:


               b. Mother has failed to engage in and successfully complete
               services necessary for her to reunify with the [C]hildren over the
               past three and one-half (3 1/2 years).

               c. Mother continues to fall in and out of incarceration. She is
               unwilling and/or unable to not be involved in the criminal justice
               system.

               d. Father continues to be incarcerated due to his commission of
               crimes and his anti-social behavior. He has demonstrated an
               inability or unwillingness to achieve sobriety outside of
               incarceration and to correct a pattern of criminal behavior that



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 14 of 17
               has spanned his entire adult life and also the entire lives of his
               [C]hildren.

               e. Parents have failed to provide a stable and drug-free home for
               the [C]hildren for the past three and one-half (3 1/2) years.


       Father’s App. Vol. 2 at 89. Parents’ arguments on appeal are simply invitations

       for this Court to reweigh the evidence and judge the credibility of the witnesses,

       which we cannot do. Based on the totality of the circumstances, we hold that

       the trial court’s findings support its conclusion that there is a reasonable

       probability the conditions that resulted in Children’s removal and the reasons

       for their placement outside of Parents’ home will not be remedied.


                                                  Best Interests

[25]   Parents also contend that the trial court erred when it concluded that

       termination of their parental rights is in the Children’s best interests. In

       determining what is in a child’s best interests, a juvenile court is required to

       look beyond the factors identified by DCS and consider the totality of the

       evidence. A.S. v. Ind. Dep’t of Child Servs. (In re A.K.), 924 N.E.2d 212, 223 (Ind.

       Ct. App. 2010). A parent’s historical inability to provide “adequate housing,

       stability, and supervision,” in addition to the parent’s current inability to do so,

       supports finding termination of parental rights is in the best interests of the

       child. Id.


[26]   When making its decision, the court must subordinate the interests of the

       parents to those of the child. See Stewart v. Ind. Dep’t of Child Servs. (In re J.S.),

       906 N.E.2d 226, 236 (Ind. Ct. App. 2009). “The court need not wait until a
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 15 of 17
       child is irreversibly harmed before terminating the parent-child relationship.”
Id. Moreover, this Court has previously held that recommendations of the

       family case manager and court-appointed advocate to terminate parental rights,

       coupled with evidence that the conditions resulting in removal will not be

       remedied, are sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. Id.


[27]   Father asserts that he might get out of prison in December 2020 and that he

       made “progress with the [C]hildren when he was permitted visitation” in late

       2017 and early 2018. Father’s Br. at 26. But Father ignores the fact that he

       admitted to using methamphetamine during that entire period of time. Mother

       contends that “the fact that the Children are doing well in their current

       placement or that Mother made mistakes in the past, standing alone,” does not

       support the court’s finding that termination is in the Children’s best interests.

       Mother’s Br. at 27. Mother maintains that the court should give more weight to

       her present ability to care for the Children. However, this case has been

       pending since 2016. As our Supreme Court has held, the trial court had

       discretion to “disregard the efforts Mother made only shortly before termination

       and to weigh more heavily Mother’s history of conduct prior to those efforts.”

       R.C. v. Ind. Dep’t of Child Servs. (In re K.T.K.), 989 N.E.2d 1225, 1234 (Ind. 2013)

       (citation omitted).


[28]   As the trial court’s extensive findings demonstrate, Parents have not shown that

       they are capable of parenting the Children. M.C. and Ja.C. are bonded and

       thriving in their pre-adoptive home with their paternal uncle, and J.C., Ma.C.,

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 16 of 17
       and P.C. will be adopted as a sibling group. Both the FCM and the CASA

       testified that termination of Parents’ parental rights is in the Children’s best

       interests. Given the totality of the evidence, Parents cannot show that the trial

       court erred when it concluded that termination of their rights is in the

       Children’s best interests.


[29]   Affirmed.


       Riley, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1175 | December 11, 2020   Page 17 of 17